DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 38-51 are currently under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 38-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabita et al (US 2017/0306337).
Claim 38 is drawn to a transformed bacterial cell adapted to maintain one or more extrachromosomal elements in its daughter cell, comprising a) a first deletion, disruption or mutation that reduces or eliminates the activity of a first chromosomal gene responsible for expressing a first essential enzyme in the succinate pathway, and a second deletion, disruption or mutation that reduces or eliminates the activity of a second chromosomal gene responsible for expressing a second essential enzyme in the succinate pathway; b) one or more extrachromosomal elements, each comprises a DNA sequence capable of expressing a recombinant protein of interest and lacks an antibiotic resistance gene; and further comprises complementing genes that collectively replace respective functions of the first and second chromosomal genes in their expression of the first and second essential enzyme whereby desired cellular maintenance of the one or more chromosomal elements is achieved.
Tabita et al. teach a bacterial host cell comprising inactivated chromosomal essential genes for expression of an essential enzyme, and a plasmid comprising one or more plasmid essential genes operably linked to a constitutively active promoter (see paragraph [0020]).  Tabita et al. teach that the plasmid addiction system (PAS) is metabolism based and eliminates the need of using expensive antibiotics for producing a bioproduct (see paragraph [0021] and [0022]).  Tabita et al. gives an example for producing 1-butanol in E. coli, wherein chromosomal lptB is inactivated, and plasmid expressing lptB together with cbbL, hbd, crt, ter, atoB and adhE2, all genes necessary for the production of 1-butanol is introduced into the E. coli host cell 
Yu et al. teach sucAB and sucCD encode the two tricarboxylic acid (TCA) cycle enzymes in E. coli, which are two components of α-ketoglutarate dehydrogenase and succinyl coenzyme A synthetase to generate succinyl-CoA in E coli. (page 245, 2nd col., 2nd paragraph)  Yu et al. teach deletion strains of E. coli is generated, ΔsucAB and ΔsucCD, and sucAB and sucCD are mutually essential genes involved in producing essential compound succinyl-CoA in E. coli (see page 247, 1st col., 2nd paragraph).  Yu et al. teach conditional expression of sucABCD confirms that sucAB and sucCD is mutually essential for producing succinyl-CoA (see page 247, 2nd col., 2nd paragraph).  
It would have been obvious to an ordinary skilled in the art that sucABCD may be used to generate PAS because Yu et al. demonstrated that sucAB and sucCD are essential enzymes for E. coli to produce succinyl-CoA, which is essential not only in TCA cycle but also used in producing lysine and its immediate precursor, diaminopimelate (DAP), required for cell wall biosynthesis (see Yu et al., Figure 1 and legend).  The ordinary skilled in the art would have reasonable expectation of success to following the teaching from Tabita and Yu et al. to transform plasmids expressing sucAB and sucCD together with a gene of interest into bacterial strain that lack sucAB and sucCD expression so that the plasmids may be maintained without antibiotic resistant gene.  Therefore, the claimed invention of claim 38 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 39, Tabita et al. teach the extrachromosomal elements is a plasmid (see abstract). 
Regarding claims 40-47, Yu et al. teach sucAB and sucCD are mutually essential.  An ordinary skilled in the art would recognize that deletion of sucAD, sucAC, sucBC, sucBD or sucABCD would render E. coli not able to generate succinyl-CoA, thus relying the plasmid expression of these essential genes for producing succinyl-CoA. Introducing one plasmid expressing two suc genes or two plasmid each expressing one suc gene would have been a design choice which is routinely practiced in the art.
Regarding claims 48 and 49, Tabita et al. teach recombinant proteins responsible for producing 1-butanol is expressed on the same plasmid that complements lpt gene (see Figure 1 and legend). It would have been obvious to an ordinary skilled in the art that introducing two or four plasmids that each expresses a complement gene and a recombinant protein of interest because would have been a design choice which is routinely practiced in the art.
Regarding claim 50, it is known in prior art that bacterial cell such as E. coli has a peptidoglycan cell wall.
Regarding claim 51, Tabita et al. teach that the bacterial host cell is E. coli (see paragraph [0041], and example 1).
Conclusion
No claims allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/Primary Examiner, Art Unit 1636